Appeal from an order, as amended, of the County Court, Schenectady County, entered September 7, 1971, denying, without a hearing, a motion for a writ of error coram nobis to vacate a judgment convicting appellant of grand larceny in the first degree upon a plea of guilty. Appellant has shown no basis for an appeal, and allegations that he was not advised of his right to appeal standing alone are not sufficient to require a hearing. (People v. Saunders, 28 N Y 2d 196; People v. Ali, 35 A D 2d 435.) We find no merit in his additional contentions and, accordingly, the order was properly denied. Order affirmed. Herlihy, P. J., Reynolds, Greenblott, Cooke and Simons, JJ., concur.